Citation Nr: 1424421	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from July 28-29, 2011, at Via Christi Hospital, Wichita, KS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 decision of the Department of Veterans' Affairs (VA) VAMC in Wichita, KS, that denied the claim.

The Veteran appeared at a Board hearing in June 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran is not service connected for any disability, nor is he enrolled in a VA training program.

2.  On July 28, 2011, a third party called a Wichita, KS, emergency response unit after the Veteran, bleeding, knocked on that person's door.
 
3.  The Veteran was disoriented when the emergency response team arrived, and he could not relate the circumstances of his head injury.  He asked to be transported to a VA facility but was told that could not be done due to a trauma alert.
4.  The Veteran is insured by a third party, which paid part of the expenses incurred for his treatment from July 28-29, 2011, at Via Christi Hospital.


CONCLUSION OF LAW

The criteria for payment of reimbursement of private medical expenses for services performed from July 28, 2011 to July 29, 2011, at Via Christi Hospital have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17; 38 C.F.R. §§ 17.120-17.132 (2011); Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38. 38 C.F.R. § 17.132.
A VAMC September 2011 letter advised the Veteran of the criteria necessary to substantiate his claim, and notified him of his appellate rights.  The letter further explained to the Veteran the basis for the denial of his claim, and afforded him the opportunity to present information and evidence in support of the claim. 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant criteria for proving his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted, nor with how the VAMC assisted the Veteran.  Thus, the Board finds the Bryant and other Duty to Assist requirements were complied with.  Id.; see generally 38 C.F.R. § 3.159(c) (2013).  Further, in the decision below, the Veteran's claim is decided solely on the basis of the applicable law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).   Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable Legal Requirements

Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received at Via Christi Hospital, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at Via Christi Hospital from July 28, 2011 to July 29, 2011.

Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011). 

As the episode of care in the Veteran's case and the certification of this appeal to the Board are prior to the effective date of the amendments, the Board will apply the previous criteria.  For the reasons discussed below, the disposition of this claim would remain the same regardless of which version is applied.

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i);(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three of these requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet App. 45, 49 (1998).

The Veteran is not service connected for any disability; and he was not participating in a rehabilitation program under 38 U.S.C. Chapter 31 at the time the treatment in question was rendered.

The Veteran does not contend the treatment he received at Via Christi Hospital from July 28, 2011 to July 29, 2011, was for a service-connected disability.  Accordingly, the criteria for payment under 38 U.S.C.A. § 1728 are not met, and reimbursement for medical expenses under 38 U.S.C.A. § 1728; 38 C.F.R. 17.120, must be denied.

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may also be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied (emphasis added): 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment) (emphasis added); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (2011).

Analysis

The evidence of record shows the Veteran apparently fell and struck his head while in his apartment on July 28, 2011.  The ambulance record of the Sedgwick County, KS, emergency response team notes the Veteran knocked on another tenant's door, then proceeded to exit the building and lay on the grass.  The other tenant called 911 after he saw blood on the Veteran.  The Veteran was disoriented when the emergency responders discovered him, and he was unable to relate the details of his injury.  The record notes the Veteran asked to be transported to a VA facility, but the responders told him he could not be transported to VA due to a trauma alert.  The Veteran was given a choice of two private facilities, and he chose Via Christi.  Upon arrival, he received emergency diagnostic and acute treatment.

The Veteran was enrolled in the VA healthcare system, and he had received treatment during the 24 months prior to his injury.  Although the September 2011 VAMC decision does not directly address the emergency nature of the Veteran's situation, the Board finds the VAMC implicitly determined it to be an emergency, as the Veteran's claim was denied due to the absence of one of the required elements for approval: the Veteran was covered by Blue Shield of Kansas.

The Veteran does not dispute the fact he has third party insurance.  His complaint is that it did not pay his total expenses, and he seeks to have VA pay the unpaid portion.  As the undersigned informed him at the hearing, that is beyond the Board's jurisdiction.  As set forth earlier, all of the requirements of the Millennium Health Care Act must be met in order to pay for unauthorized medical expenses.  In as much as the Veteran has health care insurance that pays a part of his medical expenses, the Board is constrained to deny the claim as a matter of law.  38 C.F.R. § 17.1002(g) (2011); Sabonis, 6 Vet. App. 426.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence and applicable law are against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran from July 28, 2011 to July 29, 2011, at Via Christi Hospital, Wichita, KS, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


